


Exhibit 10.3

ASTORIA FINANCIAL CORPORATION
2005 RE-DESIGNATED, AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR OFFICERS AND
EMPLOYEES
RESTRICTED STOCK AWARD NOTICE

   «First_Name» «Middle» «Last_Name»              Name of Award Recipient      
   

 

 

  «Street_1» «Street_2»             Street Address          

 

 

 

 

 

 

 

 

 

 

 

  «City»       «State»     «Zip»     City       State     Zip Code  

This Restricted Stock Award Notice (“Award Notice”) is intended to set forth the
terms and conditions on which a Restricted Stock Award has been granted under
the 2005 Re-designated, Amended and Restated Stock Incentive Plan for Officers
and Employees for Astoria Financial Corporation (“the Plan”). Set forth below
are the specific terms and conditions applicable to this Restricted Stock Award.
Attached as Exhibit A are its general terms and conditions.

Restricted Stock (A) (B) (C) (D) (E) Award                       Grant Date  
January 28, 2008 XXX XXX XXX XXX             Class of Shares*   Common Common
Common Common Common             No. of Awarded             Shares*  
«Restricted_Stock_Shares» XXX XXX XXX XXX             Type of Award            
(Escrow or             Legended             Certificate)   Legended Certificate
XXX XXX XXX XXX             Vesting Date*   January 28, 2013 XXX XXX XXX XXX

*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.

By signing where indicated below, Astoria Financial Corporation (the “Company”)
grants this Restricted Stock Award upon the specified terms and conditions, and
the Restricted Stock Award Recipient acknowledges receipt of this Restricted
Stock Award Notice, including Exhibit A, and agrees to observe and be bound by
the terms and conditions set forth herein.

   ASTORIA FINANCIAL CORPORATION     AWARD RECIPIENT                By:        
          Name: George L. Engelke, Jr   Print Name: «First_Name» «Middle»
«Last_Name»         Title: Chairman and Chief Executive Officer    





Instructions: This page should be completed by or on behalf of the Executive
Compensation Committee. Any blank space intentionally left blank should be
crossed out. A Restricted Stock Award consists of shares granted with uniform
terms and conditions. Where shares granted under a Restricted Stock Award are
awarded on the same date with varying terms and conditions (for example, varying
vesting dates), the awards should be recorded as a series of grants each with
its own uniform terms and conditions.

--------------------------------------------------------------------------------




EXHIBIT A

ASTORIA FINANCIAL CORPORATION
2005 RE-DESIGNATED, AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR OFFICERS
AND EMPLOYEES
RESTRICTED STOCK AWARD NOTICE

General Terms and Conditions

          Section 1.     General Terms.

               (a)     Size and Type of Award. The shares of Common Stock of
Astoria Financial Corporation (“Shares”) covered by this Award (“Awarded
Shares”) are listed on the Restricted Stock Award Notice (“Award Notice”). The
Award Notice designates the Awarded Shares as a “Legended Certificate”.

               (b)     Legended Certificate. A “Legended Certificate” is a stock
certificate evidencing the Awarded Shares that will be issued in your name that
is either delivered to you or held in escrow by the Committee or its designee
(“Plan Trustee”). The stock certificate will bear a legend indicating that it is
or shall be held in escrow subject to all of the terms and conditions of this
Award Notice and the Astoria Financial Corporation’s 2005 Re-designated, Amended
and Restated Stock Incentive Plan for Officers and Employees (“Plan”).

          Section 2.      Vesting.

               (a)     Vesting Dates. The Vesting Dates for your Awarded Shares
are specified on the Award Notice. On each Vesting Date, you will obtain
unrestricted ownership of the Awarded Shares that vest on that Vesting Date. A
stock certificate evidencing unrestricted ownership will be transferred to you.
In the event that there is no date specified in this Award Notice, the Vesting
Date shall be the ninth day of January coincident with or following the third
(3rd) anniversary of the Grant Date.

               (b)     Vesting Conditions. There are conditions you must satisfy
before your Restricted Stock Award will vest. If you receive your Restricted
Stock Award for services as an officer or employee, you must, except as
otherwise provided herein, remain in continuous service from the Effective Date
shown on the Restricted Stock Award Notice through the relevant Vesting Date.

               (c)     Forfeitures. If you terminate service with the Company
prior to a Vesting Date for any reason other than death or Disability, you will
forfeit any Awarded Shares that are scheduled to vest on that date. If you
terminate service with the Company prior to a Vesting Date due to Retirement,
you will forfeit any Awarded Shares that are scheduled to vest on such date.
When you forfeit Awarded Shares, all of your interest in the Awarded Shares will
be canceled and any stock certificate or other evidence of ownership must be
returned to the Plan Trustee to be used for future awards to others. You agree
to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Awarded Shares. In the event you
do not cooperate with the Company in this regard, you hereby appoint and
designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.

Page 1 of 3

--------------------------------------------------------------------------------




               (d)     Accelerated Vesting. Your Awarded Shares that have not
previously vested will become fully vested immediately, and without any further
action on your part, in the event of your death or Disability (as defined in the
Plan) before your termination of service with the Company. In addition, in the
event a Change of Control (as defined in the Plan) occurs before you terminate
service with the Company, then any Awarded Shares not theretofore forfeited
shall become immediately vested on the date of the Change of Control. You may
designate a Beneficiary to receive any Awarded Shares that vest upon your death
using the Beneficiary Designation attached as Appendix A.

               (e)     Definition of Service. For purposes of determining the
vesting of your Awarded Shares, you will be deemed to be in the service of the
Company for so long as you serve in any capacity as an employee, officer,
non-employee director or consultant of the Company or the Association.

          Section 3.     Dividends. Any dividends declared by the Company with a
record date that is after the Grant Date specified in the Award Notice will be
paid in the same manner as for other shareholders.

          Section 4.     Voting Right. You will have the right to direct the
voting rights appurtenant to the Awarded Shares.

          Section 5.     Taxes. Where any person is entitled to receive Shares
pursuant to the Restricted Stock Award granted hereunder, the Company shall have
the right to require such person to pay to the Company the amount of any tax
which the Company is required to withhold with respect to such Shares, or, in
lieu thereof, to retain, or to sell without notice, a sufficient number of
Shares to cover the amount required to be withheld.

          Section 6.     Notices. Any communication required or permitted to be
given under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:

               (a)     If the Company:

> >   Astoria Financial Corporation
> >   One Astoria Federal Plaza
> >   Lake Success, New York 11042
> > 
> >   Attention: Corporate Secretary

               (b)     If to the Recipient, to the Recipient's address as shown
in the Company's records.

          Section 7.     Restrictions on Transfer. The Restricted Stock Award
granted hereunder shall not be subject in any manner to anticipation, alienation
or assignment, nor shall such option be liable for or subject to debts,
contracts, liabilities, engagements or torts, nor shall it be transferable by
the Recipient other than by will or by the laws of descent and distribution or
as otherwise permitted by the Plan. To name a Beneficiary, complete the attached
Appendix A and file it with the Corporate Secretary of Astoria Financial
Corporation

Page 2 of 3

--------------------------------------------------------------------------------




          Section 8.     Successors and Assigns. This Award Notice shall inure
to the benefit of and shall be binding upon the Company and the Recipient and
their respective heirs, successors and assigns.

          Section 9.     Construction of Language. Whenever appropriate in the
Award Notice, words used in the singular may be read in the plural, words used
in the plural may be read in the singular, and words importing the masculine
gender may be read as referring equally to the feminine or the neuter. Any
reference to a section shall be a reference to a section of this Award Notice,
unless the context clearly indicates otherwise. Capitalized terms not
specifically defined herein shall have the meanings assigned to them under the
Plan.

          Section 10.     Governing Law. This Award Notice shall be construed,
administered and enforced according to the laws of the State of New York without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by the federal law. The federal and state courts
having jurisdiction in the Counties of Nassau, New York or Suffolk, New York
shall have exclusive jurisdiction over any claim, action, complaint or lawsuit
brought under the terms of the Plan. By accepting any Award granted under this
Award Notice, the Recipient, and any other person claiming any rights under the
Award Notice, agrees to submit himself, and any such legal action as he shall
bring under the Plan, to the sole jurisdiction of such courts for the
adjudication and resolution of any such disputes.

          Section 11.     Amendment. This Award Notice may be amended, in whole
or in part and in any manner not inconsistent with the provisions of the Plan,
at any time and from time to time, by written Award Notice between the Company
and the Recipient.

          Section 12.     Plan Provisions Control. This Award Notice and the
rights and obligations created hereunder shall be subject to all of the terms
and conditions of the Plan. In the event of any conflict between the mandatory
provisions of the Plan and the provisions of this Award Notice, the terms of the
Plan, which are incorporated herein by reference, shall control. In the event of
any conflict between a provision of the Plan which permits the Committee to
deviate from its terms and a provision of this Award Notice, the provision of
this Award shall control. By signing this Award Notice, the Recipient
acknowledges receipt of a copy of the Plan. The Recipient acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Award Notice, and any document signed by an authorized representative
of the Company that is designated as an amendment of the Plan or this Award
Notice.

Page 3 of 3

--------------------------------------------------------------------------------



APPENDIX A TO RESTRICTED STOCK AWARD NOTICE
ASTORIA FINANCIAL CORPORATION
2005 RE-DESIGNATED, AMENDED AND RESTATED STOCK INCENTIVE PLAN
FOR OFFICERS AND EMPLOYEES
Beneficiary Designation Form - Restricted Stock

  GENERAL
INFORMATION     Use this form to designate the Beneficiary(ies) who may receive
Restricted Stock Awards that become vested at your death.

 

 

  Name of Person
Making Designation

 

«First_Name» «Middle» «Last_Name»

 

 

 

  BENEFICIARY
DESIGNATION   Complete sections A and B. If no percentage shares are specified,
each Beneficiary in the same class (primary or contingent) shall have an equal
share. If any designated Beneficiary predeceases you, the shares of each
remaining Beneficiary in the same class (primary or contingent) shall be
increased proportionately.

 

 

 

  A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:      Name   Address   Relationship  
Birthdate   Share                   %                     %                    
  %                               Total = 100%       B. CONTINGENT
BENEFICIARY(IES). I hereby designate the following person(s) as my contingent
Beneficiary(ies) under the Plan to receive benefits only if all of my primary
Beneficiaries should predecease me, reserving the right to change or revoke this
designation at any time prior to my death:   Name   Address   Relationship  
Birthdate   Share                     %                     %                  
    %                               Total = 100%  

S
 I
G
N
  H
E
R
E
        I understand that this Beneficiary Designation shall be effective only
if properly completed and received by the Corporate Secretary of Astoria
Financial Corporation prior to my death, and that it is subject to all of the
terms and conditions of the Plan. I also understand that an effective
Beneficiary designation revokes my prior designation(s) with respect to all
outstanding Restricted Stock Awards.                 Your Signature   Date


---------------------------------------------------- Internal Use Only
------------------------------------------------------------

This Beneficiary Designation was received by the Corporate Secretary of
Astoria Financial Corporation on the date indicated.




  Comments By:             Authorized Signature   Date    


--------------------------------------------------------------------------------